



COMMERCIAL GUARANTY
 
Borrower:
OFS Capital Corporation, a Delaware corporation
10 South Wacker Drive, Suite 2500
Chicago, IL 60606
Lender:
Pacific Western Bank  
Los Angeles Real Estate and Construction 
9701 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90212


Guarantor:
OFS Capital WM, LLC, a Delaware limited liability company
10 South Wacker Drive, Suite 2500
Chicago, IL 60606


 
 




--------------------------------------------------------------------------------



CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable
consideration, Guarantor absolutely and unconditionally guarantees full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge of all Borrower's obligations under the Note and
the Related Documents. This is a guaranty of payment and performance and not of
collection, so Lender can enforce this Guaranty against Guarantor even when
Lender has not exhausted Lender's remedies against anyone else obligated to pay
the Indebtedness or against any collateral securing the Indebtedness, this
Guaranty or any other guaranty of the Indebtedness. Guarantor will make any
payments to Lender or its order, on demand, in legal tender of the United States
of America, in same-day funds, without set-off or deduction or counterclaim, and
will otherwise perform Borrower's obligations under the Note and Related
Documents. Neither Borrower nor Guarantor is entering into any swap obligations
with Lender or otherwise in connection with this Agreement, the Loan Agreement,
or the other Related Documents, and as a result, Guarantor does not guarantee
any obligations of Borrower under or in respect of any of Borrower’s existing or
future swap obligations.
INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty has the meaning
assigned to such term in the Loan Agreement.If Lender presently holds one or
more guaranties, or hereafter receives additional guaranties from Guarantor,
Lender's rights under all guaranties shall be cumulative. This Guaranty shall
not (unless specifically provided below to the contrary) affect or invalidate
any such other guaranties. Guarantor's liability will be Guarantor's aggregate
liability under the terms of this Guaranty and any such other unterminated
guaranties.
CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ACQUIRED, ON AN OPEN AND CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON THE
INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.
DURATION OF GUARANTY. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness incurred
or contracted before receipt by Lender of any notice of revocation shall have
been fully and finally paid and satisfied and all of Guarantor's other
obligations under this Guaranty shall have been performed in full. If Guarantor
elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor's
written notice of revocation must be mailed to Lender, by certified mail, at
Lender's address listed above or such other place as Lender may designate in
writing. Written revocation of this Guaranty will apply only to new Indebtedness
created after actual receipt by Lender of Guarantor's written revocation. For
this purpose and without limitation, the term "new Indebtedness" does not
include the Indebtedness which at the time of notice of revocation is
contingent, unliquidated, undetermined or not due and which later becomes
absolute, liquidated, determined or due. For this purpose and without
limitation, "new Indebtedness" does not include all or part of the Indebtedness
that is: incurred by Borrower prior to revocation; incurred under a commitment
that became binding before revocation; any renewals, extensions, substitutions,
and modifications of the Indebtedness. Release of any other guarantor or
termination of any other guaranty of the Indebtedness shall not affect the
liability of Guarantor under this Guaranty. A revocation Lender receives from
any one or more Guarantors shall not affect the liability of any remaining
Guarantors under this Guaranty. Guarantor's obligations under this Guaranty
shall be in addition to any of Guarantor's obligations, or any of them, under
any other guaranties of the Indebtedness or any other person heretofore or
hereafter given to Lender unless such other guaranties are modified or revoked
in writing; and this Guarantor shall not, unless provided in this Guaranty,
affect, invalidate, or supersede any such other guaranty. It is anticipated that
fluctuations may occur in the aggregate amount of the Indebtedness covered by
this Guaranty, and Guarantor specifically acknowledges and agrees that
reductions in the amount of the Indebtedness, even to zero dollars ($0.00),
shall not constitute a termination of this Guaranty. This Guaranty is binding
upon Guarantor so long as any of the Indebtedness remains unpaid and even though
the Indebtedness may from time to time be zero dollars ($0.00). Notwithstanding
the foregoing, this Guaranty shall terminate upon payment in full of the
Indebtedness, termination of any commitments by Lender to extend additional
credit under the Loan Agreement and termination of the Loan Agreement (in
accordance with the terms of the Loan Agreement).
GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor's liability under this Guaranty, from time to time: (A) to take such
actions as are permitted to be taken by Lender under the Loan Agreement and the
Security Agreements and under applicable law; (B) to alter, compromise, renew,
extend, accelerate, or otherwise change one or more times the time for payment
or other terms of the Indebtedness or any part of the Indebtedness, including
increases and decreases of the rate of interest on the Indebtedness; extensions
may be repeated and may be for longer than the original loan term; (C) to take
and hold security for the payment of this Guaranty or the Indebtedness, and
exchange, enforce, waive, subordinate, fail or decide not to perfect, and
release any such security, with or without the substitution of new collateral;
(D) to release, substitute, agree not to sue, or deal with any one or more of
Borrower's sureties, endorsers, or other guarantors on any terms or in any
manner Lender may choose; (E) to determine how, when and what application of
payments and credits shall be made on the Indebtedness; and (F) to assign or
transfer this Guaranty in whole or in part.
GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to
Lender that (A) no representations or agreements of any kind have been made to
Guarantor which would limit or qualify in any way the terms of this Guaranty;
(B) this Guaranty is executed at Borrower's request and not at the request of
Lender; (C) Guarantor has full power, right and authority to enter into this
Guaranty; (D) the provisions of this Guaranty do not result in a default under
any agreement or other instrument binding upon Guarantor and do not result in a
violation of any law, regulation, court decree or order applicable to Guarantor,
the effect of which, in each case, could reasonably be expected to be, have, or
result in a material adverse effect on Guarantor’s business or financial
condition; (E) Guarantor has not and will not, without the prior written consent
of Lender, sell, lease, assign, transfer, encumber (except for liens otherwise
permitted or provided for under the Loan Agreement or the Security Agreement
between Guarantor and Lender) or otherwise dispose of all or substantially all
of Guarantor's assets, provided, however, that consent of Lender shall not be
required if the proceeds from such sale, lease, assignment, transfer, or
disposition are distributed to Borrower for purposes of reinvestment; (F) upon
Lender's request, Guarantor will provide to Lender financial and credit
information in form acceptable to Lender, and all such financial information
which currently has been, and all future financial information which will be
provided to Lender is and will be true and correct in all material respects and
fairly present Guarantor's financial condition as of the dates the financial
information is provided; (G) no material adverse change has occurred in
Guarantor's financial condition since the date of the most recent financial
statements provided to Lender and no event has occurred which may materially
adversely affect Guarantor's financial condition; (H) no material litigation,
claim, investigation, administrative proceeding or similar action (including
those for unpaid taxes) against Guarantor is pending or




BN 19444101v4

--------------------------------------------------------------------------------

COMMERCIAL GUARANTY
Loan No. 4061100374    (Continued)    Page 2

--------------------------------------------------------------------------------





threatened; (I) Lender has made no representation to Guarantor as to the
creditworthiness of Borrower; and (J) Guarantor has established adequate means
of obtaining from Borrower on a continuing basis information regarding
Borrower's financial condition. Guarantor agrees to keep adequately informed
from such means of any facts, events, or circumstances which might in any way
affect Guarantor's risks under this Guaranty, and Guarantor further agrees that,
absent a request for information, Lender shall have no obligation to disclose to
Guarantor any information or documents acquired by Lender in the course of its
relationship with Borrower.
GUARANTOR'S WAIVERS. Except as prohibited by applicable law, Guarantor waives
any right to require Lender to (A) make any presentment, protest, demand, or
notice of any kind, including notice of change of any terms of repayment of the
Indebtedness, default by Borrower or any other guarantor or surety, any action
or nonaction taken by Borrower, Lender, or any other guarantor or surety of
Borrower, or the creation of new or additional Indebtedness; (B) proceed against
any person, including Borrower, before proceeding against Guarantor; (C) proceed
against any collateral for the Indebtedness, including Borrower's collateral,
before proceeding against Guarantor; (D) apply any payments or proceeds received
against the Indebtedness in any order; (E) disclose any information about the
Indebtedness, the Borrower, the collateral, or any other guarantor or surety, or
about any action or nonaction of Lender; or (F) pursue any remedy or course of
action in Lender's power whatsoever.
Guarantor also waives any and all rights or defenses arising by reason of
(G) any disability or other defense of Borrower, any other guarantor or surety
or any other person; (H) the cessation from any cause whatsoever, other than
payment in full, of the Indebtedness; (I) the application of proceeds of the
Indebtedness by Borrower for purposes other than the purposes understood and
intended by Guarantor and Lender; (J) any act of omission or commission by
Lender which directly or indirectly results in or contributes to the discharge
of Borrower or any other guarantor or surety, or the Indebtedness, or the loss
or release of any collateral by operation of law or otherwise; (K) any statute
of limitations in any action under this Guaranty or on the Indebtedness; or
(L) any modification or change in terms of the Indebtedness, whatsoever,
including without limitation, the renewal, extension, acceleration, or other
change in the time payment of the Indebtedness is due and any change in the
interest rate, and including any such modification or change in terms after
revocation of this Guaranty on the Indebtedness incurred prior to such
revocation.
Guarantor waives all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to Guarantor by reason of California Civil Code Sections 2787 to 2855,
inclusive.
Guarantor waives all rights and any defenses arising out of an election of
remedies by Lender even though that the election of remedies, such as a
non-judicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor's rights of subrogation and reimbursement against
Borrower by operation of Section 580d of the California Code of Civil Procedure
or otherwise.
Guarantor waives all rights and defenses that Guarantor may have because
Borrower's obligation is secured by real property. This means among other
things: (M) Lender may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower. (N) If Lender
forecloses on any real property collateral pledged by Borrower: (1) the amount
of Borrower's obligation may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price. (2) Lender may collect from Guarantor even if Lender, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower. This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because Borrower's
obligation is secured by real property. These rights and defenses include, but
are not limited to, any rights and defenses based upon Section 580a, 580b, 580d,
or 726 of the Code of Civil Procedure.
Guarantor understands and agrees that the foregoing waivers are unconditional
and irrevocable waivers of substantive rights and defenses to which Guarantor
might otherwise be entitled under state and federal law. The rights and defenses
waived include, without limitation, those provided by California laws of
suretyship and guaranty, anti-deficiency laws, and the Uniform Commercial Code.
Guarantor acknowledges that Guarantor has provided these waivers of rights and
defenses with the intention that they be fully relied upon by Lender. Guarantor
further understands and agrees that this Guaranty is a separate and independent
contract between Guarantor and Lender, given for full and ample consideration,
and is enforceable on its own terms. Until all of the Indebtedness is paid in
full, Guarantor waives any right to enforce any remedy Guarantor may have
against the Borrower or any other guarantor, surety, or other person, and
further, Guarantor waives any right to participate in any collateral for the
Indebtedness now or hereafter held by Lender.
Guarantor's Understanding With Respect To Waivers. Guarantor warrants and agrees
that each of the waivers set forth above is made with Guarantor's full knowledge
of its significance and consequences and that, under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any such
waiver is determined to be contrary to any applicable law or public policy, such
waiver shall be effective only to the extent permitted by law or public policy.
Right of Setoff. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Guarantor's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Guarantor holds
jointly with someone else and all accounts Guarantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Guarantor authorizes Lender, to the
extent permitted by applicable law, to hold these funds if there is a default,
and Lender may apply the funds in these accounts to pay what Guarantor owes
under the terms of this Guaranty.
Subordination of Borrower's Debts to Guarantor. Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent. Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against Borrower
with respect to the Indebtedness. In the event of insolvency and consequent
liquidation of the assets of Borrower, through bankruptcy, by an assignment for
the benefit of creditors, by voluntary liquidation, or otherwise, the assets of
Borrower applicable to the payment of the claims of both Lender and Guarantor
shall be paid to Lender and shall be first applied by Lender to the
Indebtedness. Guarantor does hereby assign to Lender all claims which it may
have or acquire against Borrower or against any assignee or trustee in
bankruptcy of Borrower; provided however, that such assignment shall be
effective only for the purpose of assuring to Lender full payment in legal
tender of the Indebtedness. Guarantor agrees, and Lender is hereby authorized,
in the name of Guarantor, from time to time to file financing statements and
continuation statements and to execute documents and to take such other actions
as Lender deems necessary or appropriate to perfect, preserve and enforce its
rights under this Guaranty.
NEGATIVE COVENANT. Guarantor covenants and agrees with Lender that while this
Agreement is in effect, Guarantor shall not, without the prior written consent
of Lender, become a surety or guarantor of any unsecured debt owed by Borrower
or any other person or entity to any creditor other than Lender.
Miscellaneous Provisions. The following miscellaneous provisions are a part of
this Guaranty:
AMENDMENTS. This Guaranty, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Guaranty. No alteration of or amendment to this Guaranty shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment.
ATTORNEYS' FEES; EXPENSES. Guarantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Guaranty. Lender
may hire or pay someone else to help enforce this Guaranty, and Guarantor shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Guarantor also
shall pay all court costs and such additional fees as may be directed by the
court.
CAPTION HEADINGS. Caption headings in this Guaranty are for convenience purposes
only and are not to be used to interpret or define the provisions of this
Guaranty.
GOVERNING LAW. This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.


2
BN 19444101v4

--------------------------------------------------------------------------------

COMMERCIAL GUARANTY
Loan No. 4061100374    (Continued)    Page 3

--------------------------------------------------------------------------------





CHOICE OF VENUE. If there is a lawsuit, Guarantor agrees upon Lender's request
to submit to the jurisdiction of the courts of Los Angeles County, State of
California.
INTEGRATION. Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty. Guarantor has had the opportunity to be
advised by Guarantor's attorney with respect to entering into this Guaranty.
Guarantor further agrees that the Guaranty represents the final agreement
between Guarantor and Lender regarding the matters addressed therein and
therefore: (a) incorporates all negotiations of the parties relating to the
Guaranty; (b) there are no unwritten oral agreements between Lender and
Guarantor, and (c) this Guaranty may not be contradicted by evidence of any
prior, contemporaneous, or subsequent oral agreements or understandings of
Lender and Guarantor. Guarantor hereby indemnifies and holds Lender harmless
from all losses, claims, damages, and costs (including Lender's attorney's fees)
suffered by Lender as a result of any breach by Guarantor of the warranties,
representations and agreements of this Paragraph.
INTERPRETATION. If a court finds that any provision of this Guaranty is not
valid or should not be enforced, that fact by itself will not mean that the rest
of this Guaranty will not be valid or enforced. Therefore, a court will enforce
the rest of the provisions of this Guaranty even if a provision of this Guaranty
may be found to be invalid or unenforceable. If any one or more of Borrower or
Guarantor are corporations, partnerships, limited liability companies, or
similar entities, it is not necessary for Lender to inquire into the powers of
Borrower or Guarantor or of the officers, directors, partners, managers, or
other agents acting or purporting to act on their behalf, and any indebtedness
made or created in reliance upon the professed exercise of such powers shall be
guaranteed under this Guaranty.
NOTICES. Any notice required to be given under this Guaranty shall be given in
writing, and, except for revocation notices by Guarantor, shall be effective
when actually delivered, when actually received by e-mail or telefacsimile
(unless otherwise required by law), when deposited with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Guaranty. All revocation notices by
Guarantor shall be in writing and shall be effective upon delivery to Lender as
provided in the section of this Guaranty entitled "DURATION OF GUARANTY." Any
party may change its address for notices under this Guaranty by giving formal
written notice to the other parties, specifying that the purpose of the notice
is to change the party's address. For notice purposes , Guarantor agrees to keep
Lender informed at all times of Guarantor's current address.
NO WAIVER BY LENDER. Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty. No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender's rights or of
any of Guarantor's obligations as to any future transactions. Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.
SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Guaranty on
transfer of Guarantor's interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.
Waiver of Jury Trial and Judicial Reference. This Guaranty shall be subject to
the Waiver of Jury Trial and Judicial Reference provisions of the Loan Agreement
which are incorporated herein by this reference.
Definitions. The following capitalized words and terms shall have the following
meanings when used in this Guaranty. Unless specifically stated to the contrary,
all references to dollar amounts shall mean amounts in lawful money of the
United States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Guaranty shall have the meanings
attributed to such terms in the Uniform Commercial Code:
BORROWER. The word "Borrower" means OFS Capital Corporation, a Delaware
corporation, and its successors and assigns.
GUARANTOR. The word "Guarantor" means OFS Capital WM, LLC, a Delaware limited
liability company, and its successors and assigns.
GUARANTY. The word "Guaranty" means this guaranty from Guarantor to Lender.
INDEBTEDNESS. The word "Indebtedness" means Borrower's indebtedness to Lender as
more particularly described in this Guaranty.
LENDER. The word "Lender" means Pacific Western Bank and its successors and
assigns.
LOAN AGREEMENT. The words “Loan Agreement” mean that certain Business Loan
Agreement, dated the date hereof, between Borrower and Lender, as the same may
be amended from time to time.
NOTE. The word "Note" means the Note executed by Borrower in the principal
amount of $15,000,000 dated November 5, 2015, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of and
substitutions for the note or credit agreement.
RELATED DOCUMENTS. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.
SECURITY AGREEMENTS. The words "Security Agreements" mean, collectively, (i)
that certain Commercial Security Agreement, dated as of the date hereof, between
Borrower and Lender, as the same shall be amended from time to time and (ii)
that certain Commercial Security Agreement, dated as of the date hereof, between
Guarantor, Borrower, and Lender, as the same shall be amended from time to time.


EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE. THIS GUARANTY
IS DATED AUGUST 9, 2017.
GUARANTOR:
OFS CAPITAL WM, LLC, A DELAWARE LIMITED LIABILITY COMPANY


By: OFS CAPITAL CORPORATION, its Administrative Manager


    pacwestjeffsiga01.jpg [pacwestjeffsiga01.jpg]


3
BN 19444101v4